November 17 2015


                                            DA 15-0048
                                                                                              Case Number: DA 15-0048

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2015 MT 322N



CITY OF HELENA,

              Plaintiff and Appellee,

         v.

COLTON A. HOFSTETTER,

              Defendant and Appellant.



APPEAL FROM:            District Court of the First Judicial District,
                        In and For the County of Lewis and Clark, Cause No. CDC-2014-279
                        Honorable Kathy Seeley, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Carl B. Jensen Jr., Law Office of Carl B. Jensen Jr., LLC; Great Falls,
                        Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, Brenda K. Elias, Assistant
                        Attorney General; Helena, Montana

                        Thomas J. Jodoin, Helena City Attorney, Iryna O’Connor, Deputy
                        City Attorney; Helena, Montana



                                                      Submitted on Briefs: September 9, 2015
                                                                 Decided: November 17, 2015


Filed:

                        __________________________________________
                                          Clerk
Justice Michael E Wheat delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Colton Hofstetter appeals from the order of the Montana First Judicial District

Court, Lewis and Clark County, affirming his Helena Municipal Court judgment finding

him guilty of violating § 61-8-401(1)(a), MCA, driving under the influence of alcohol.

We affirm.

¶3     On November 22, 2013, at about 12:30 a.m., Helena police officer Bryan Kern

observed a vehicle parked in an alley near Ewing Street and Sixth Avenue in Helena.

The vehicle’s alarm system was activated, the keys were inserted in the ignition, and the

vehicle’s engine was running. As Officer Kern approached the vehicle he noticed a male

seated in the driver’s seat, apparently unconscious. After some attempt, he awakened the

man, whom he later determined to be Hofstetter. Officer Kern smelled the odor of

alcohol emanating from the vehicle and he testified Hofstetter was rather disoriented.

Officer Kern questioned Hofstetter who admitted to drinking alcohol earlier that evening

but stated he had not been driving. Instead, Hofstetter stated he got into and started his

vehicle in order to stay warm only after he discovered he was locked out of his

apartment.    Officer Kern then conducted DUI testing, and subsequently arrested

Hofstetter upon suspicion of driving under the influence of alcohol. In fact, Hofstetter’s

                                            2
later blood alcohol analysis revealed an intoxication of 0.194 g/mL, over twice the legal

limit.

¶4       On June 18, 2014, Hofstetter was tried in a bench trial before the Helena

Municipal Court and found guilty of driving under the influence of alcohol, in violation

of § 61-8-401(1)(a), MCA. At trial Hofstetter conceded the evidence of his blood alcohol

results, but asserted the defense of necessity. After his sentencing, Hofstetter properly

appealed his conviction in the Montana First Judicial District Court, Lewis and Clark

County. On January 5, 2015, the District Court affirmed Hofstetter’s conviction.

¶5       On appeal, Hofstetter argues the Helena Municipal Court erred by failing to issue

written findings of fact after it found Hofstetter guilty of driving under the influence of

alcohol. He states without written findings of fact his conviction cannot be supported.

¶6       When reviewing a municipal court decision a district court functions as an

intermediate appellate court.     We review a district court’s determination as though

the appeal was originally filed with this Court. State v. Ellison, ¶ 8, 2012 MT 50,

364 Mont. 276, 272 P.3d 646. We examine the record independently of the district

court’s decision. We review the trial court’s findings of fact for clear error and its legal

conclusions and mixed questions of law and fact de novo. Ellison, ¶ 8.

¶7       The procedural aspects of a criminal case in a municipal court are governed by

statute. Title 46, chapter 17, MCA. Specifically, § 46-17-401, MCA, sets forth, except

as otherwise provided, “the proceedings and practice in municipal court shall be the same

as in district court.” We have previously held a district court in a criminal bench trial is

under no statutory duty to make written findings, except in death penalty cases, which is

                                             3
specifically provided by statute. State v. Price, 191 Mont. 1, 10, 622 P.2d 160, 165

(1980); State v. Duncan, 181 Mont. 382, 396, 593 P.2d 1026, 1034 (1979); see

§ 46-18-306, MCA.

¶8     Furthermore, we review a defendant’s conviction for sufficiency of the evidence.

State v. Granby, 283 Mont. 193, 199, 939 P.2d 1006, 1009 (1997). Upon viewing the

evidence in the light most favorable to the prosecution we look to see whether “any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Granby, 283 Mont. at 199, 939 P.2d at 1009. This is the case for

findings of fact made by a jury in a jury trial or by a judge in a bench trial. Granby,

283 Mont. at 199, 939 P.2d at 1010.

¶9     Despite Hofstetter’s assertions to the contrary, it is clear under Montana law, the

municipal court was under no obligation to enter written findings of fact. Thus, the

inquiry can turn to whether the court’s findings of fact were clearly erroneous and

whether upon the record there is sufficient evidence to support Hofstetter’s conviction.

¶10    Hofstetter was charged with the violation of § 61-8-401(1)(a), MCA. In order to

be found guilty of violating this statute one must be 1) under the influence of alcohol and

2) either driving or in actual, physical control of a vehicle upon a state roadway. Section

61-8-401(1)(a), MCA. Despite the conflicting testimony as to whether it was necessary

for Hofstetter to seek shelter inside his running vehicle or find alternative

accommodations, it is undisputed that on the night in question Hofstetter’s blood alcohol

content was above the legal limit, and he was alone, seated inside of a running vehicle,



                                             4
parked in a city alleyway. Thus, based on the record, it can be implied that all of these

were findings of fact made by the court, and none of which are clearly erroneous.

¶11    Moreover, it is the duty of the judge, sitting as the trier of fact, to evaluate the

evidence presented for both weight and credibility. As stated, the evidence of whether

Hofstetter was under the influence of alcohol or in control of a vehicle was not in dispute.

It can be inferred by Hofstetter’s conviction itself that the judge then evaluated the

evidence of the remaining issues in dispute and determined the evidence supported

finding Hofstetter guilty of driving while under the influence of alcohol. When viewed in

the light most favorable to the prosecution, any rational trier of fact could have found

Hofstetter was both under the influence of alcohol and in actual, physical control of a

vehicle upon a state roadway; thus in violation of the statute. Therefore, based on review

of the record, we conclude the court’s findings were not clearly erroneous and there is

sufficient evidence to support the court’s finding that Hofstetter was guilty of violating

§ 61-8-401(1)(a), MCA.

¶12    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law or by the clear

application of applicable standards of review.

¶13    Affirmed.

                                                 /S/ MICHAEL E WHEAT




                                             5
We Concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ PATRICIA COTTER
/S/ BETH BAKER




                      6